Case 1:20-cv-00216-MSM-PAS Document 324 Filed 07/22/20 Page 1 of 2 PageID #: 15336




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

    OSCAR YANES, GAGIK MKRTCHIAN,
    and WENDELL BAEZ LOPEZ, on behalf
    of themselves and all those similarly situated,

                        Petitioners-Plaintiffs,             Civil Action No.
                 -v.-                                       20-CV-216-MSM-PAS

    DANIEL W. MARTIN, Warden, Donald
    W. Wyatt Detention Facility; CHAD F.
    WOLF, Acting Secretary, U.S. Department
    of Homeland Security; MATTHEW T.
    ALBENCE, Acting Director, U.S.
    Immigration and Customs Enforcement;
    TODD M. LYONS, Acting Field Office
    Director, U.S. Immigration and Customs
    Enforcement; and CENTRAL FALLS
    DETENTION FACILITY
    CORPORATION,

                        Respondents-Defendants.


             NOTICE OF PROPOSED EXECUTION OF ORDERS OF REMOVAL
          Pursuant to this Court’s Order dated May 19, 2020 (Docket No. 17), Respondents Wolf,

   Albence, and Lyons (“the Federal Respondents”) hereby respectfully provide notice of their intent

   to carry out, on the schedule detailed below, the removal of the following detainees presently held

   at the Wyatt facility pursuant to 8 USC § 1231 pending final removal from the United States:


    Detainee Name                             Age Date of          Date of          Country
                                                  Departure        Removal          Removed To:
                                                  from Wyatt       from the U.S.
    Baez Rodriguez, Twaldo                    37  7/28/2020        Week of 8/3      Dom. Rep.
    Puig Medina, Eladio                       42  7/28/2020        Week of 8/3      Dom. Rep.




                                                      1
Case 1:20-cv-00216-MSM-PAS Document 324 Filed 07/22/20 Page 2 of 2 PageID #: 15337




    Dated: Providence, Rhode Island                    Respectfully submitted,
           July 22, 2020
                                                       AARON L. WEISMAN
                                                       United States Attorney

                                                     By: /s/ Zachary A. Cunha
                                                       ZACHARY A. CUNHA (Bar No. 7855)
                                                       RICHARD B. MYRUS
                                                       BETHANY N. WONG
                                                       Assistant U.S. Attorneys
                                                       United States Attorney’s Office
                                                       50 Kennedy Plaza, 8th Floor
                                                       Providence, RI 02903
                                                       Tel: (401) 709-5040 / Fax: (401) 709-5001
                                                       Zachary.Cunha@usdoj.gov


                                  CERTIFICATE OF SERVICE
           I hereby certify that, on July 22, 2020, I caused the foregoing document to be filed by
   means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
   users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
   309(b).


                                               By:      _/s/ Zachary A. Cunha______
                                                        Zachary A. Cunha
                                                        Assistant United States Attorney




                                                  2
